Reasons For Allowance
Claims 1-5, 7-14, 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a reference generator operable to receive a supply voltage and provide a reference voltage, the reference generator comprising: a voltage regulator operable to: receive the supply voltage; and provide a first output voltage; and a sample-and-hold circuit coupled to the voltage regulator and operable to: receive the first output voltage and a refresh signal; sample the first output voltage in response to the refresh signal; and provide a second output voltage based on the sampled first output voltage, wherein the second output voltage is the reference voltage; and a control circuit coupled to the voltage regulator and to the sample-and-hold circuit, the control circuit operable to: provide an enable signal to the voltage regulator responsive to a transmit capability of a sensor being enabled, wherein a portion of the voltage regulator is enabled responsive to the enable signal; and provide a disable signal to the voltage regulator responsive to the transmit capability of the sensor being disabled, wherein the portion of the voltage regulator is disabled responsive to the disable signal.”.	Regarding claim 10, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a sensor operable to transmit sensed data, wherein the sensor is operable to have a first period where transmission of the sensed data is enabled and a second period where transmission of the sensed data is disabled; a reference generator operable to receive a supply voltage and provide a reference voltage, the reference generator comprising: a voltage regulator operable to: receive the supply voltage; and provide a first output voltage; a sample-and-hold circuit coupled to the voltage regulator and operable to provide a second output voltage based on the first output voltage, wherein the second output voltage is the reference voltage; and a control circuit coupled to the voltage regulator and to the sample-and-hold circuit, the control circuit operable to: provide an enable signal to the voltage regulator responsive to transmission of the sensed data being enabled during the first period, wherein a portion of the voltage regulator is enabled responsive to the enable signal; and provide a disable signal to the voltage generator responsive to transmission of the sensed data being disabled during the second period, wherein the portion of the voltage regulator is disabled responsive to the disable signal.”.	Regarding claim 18, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…receiving, by a voltage regulator, the supply voltage; providing, by the voltage regulator, a first output voltage based on the supply voltage; sampling, by a sample-and-hold circuit, the first output voltage to provide a second output voltage, wherein the second output voltage is the reference voltage; and disabling a portion of the voltage regulator responsive to a transmit duty cycle of a sensor such that the voltage regulator is disabled responsive to a transmit capability of the sensor being disabled.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838


/KYLE J MOODY/Primary Examiner, Art Unit 2838